     Case 1:18-cr-00192-JLS-MJR Document 80 Filed 11/19/20 Page 1 of 4



                                                                FILED
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
                                                             NOV 1 9 2020


 UNITED STATES OF AMERICA,



       V.

                                                     18-CR-192(JLS)(MJR)
 MUSHTAK AL MOSAADI, and
 OMRAN AL-KHAZRAJI,

              Defendants.



                            DECISION AND ORDER

      Defendants Mushtak A1 Mosaadi and Omran Al-Khazraji are charged by

indictment with damaging and destroying a building used in interstate commerce

by fire, as well as with conspiracy to do so. Dkt. 1. AI Mosaadi is also charged with

three counts of mail fraud. Id.


      On September 24, 2018, United States Alagistrate Judge Michael J. Roemer

was designated to hear and determine, and report and recommend on, all pre-trial

proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Dkt. 3. This case, originally

assigned to United States District Judge Lawrence J. Vilardo, was reassigned to

this Court on January 3, 2020. Dkt. 61.

      On March 28, 2019, Al Mosaadi and Al-Khazraji filed omnibus discovery

motions. Dkts. 36, 37. In addition, Al-Khazraji moved to suppress statements,

suppress physical evidence that was obtained as the result of a search warrant, and

dismiss the indictment. Dkts. 37, 68. The government responded in opposition to
     Case 1:18-cr-00192-JLS-MJR Document 80 Filed 11/19/20 Page 2 of 4



Defendants' motions on April 12, 2019(Dkts. 41, 42) and filed a supplemental

response on May 14, 2019 (Dkt. 46).

         On June 13, 2019, Al-Khazraji filed an affidavit of standing in support of his

motion to suppress his statements to law enforcement. Dkt. 48-1. The government

filed an additional affidavit on September 6, 2019. Dkt. 53. Following evidentiary

hearings before Judge Roemer, the government and Al-Khazraji filed post-hearing

briefs on June 15, 2020. Dkts. 68, 69.

         Judge Roemer issued a Report, Recommendation, and Order ("R&R") on

August 10, 2020. Dkt. 71. He recommended that this Court deny Al-Khazraji's

motions to suppress and to dismiss the indictment. Id. at 7-24. In addition, Judge

Roemer decided A1 Mosaadi's and Al-Khazraji's omnibus discovery motions. Id. at

24-32.


         A1 Mosaadi objected on October 22, 2020. Dkt. 74. A1 Mosaadi argues that

Judge Roemer should have ordered disclosure of"material with regard to any

purported cell site location expert" {id. at 2); that this Court should, in the Bill of

Particulars context, "issue an order directing [] particularization" of certain aspects

of the indictment {id. at 3); and that this Court should require Rule 404(b)

disclosures with respect to both Defendants {id.). The government responded on

November 13, 2020. Dkt. 79.

         Al-Khazraji filed an untimely objection on October 26, 2020 (Dkts. 76, 77)—

which, in large part, is repetitive of his previous submission {see Dkt. 68). Al-

Khazraji's objection concerns the subject written statement; the failure to preserve
     Case 1:18-cr-00192-JLS-MJR Document 80 Filed 11/19/20 Page 3 of 4



the recorded statement; and the doctrine of completeness. See generally Dkt. 76.

The government responded on November 13, 2020. Dkt. 78.

      The government's responses to the objections are untimely. See Dkt. 77; see

also Dkt. 78, at 2, n.2 (requesting that the Court consider the government's

response, which was untimely due to an oversight).

      Regarding the referral of dispositive matters, a district court may accept,

reject, or modify the findings or recommendations of a magistrate judge. 28 U.S.C.

§ 636(b)(1); Fed. R. Grim. P. 59(b)(3). A district court must conduct a de nova review

of those portions of a magistrate judge's recommendation to which a party objects.

Id. As for non-dispositive matters, a district court must consider timely objections

to a magistrate judge's order and modify or set aside any part of the order that is

clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(a).

Here, Al-Khazraji's motions to suppress and to dismiss the indictment are

dispositive. Defendants' discovery motions are non-dispositive.

      Notwithstanding any untimeliness, this Court has carefully reviewed the

thorough R&R, the record in this case, the objections and responses, and the

materials submitted by the parties. Based on a de nova review, the Court accepts

and adopts Judge Roomer's recommendation to deny Al-Khazraji's motions to

suppress and to dismiss the indictment.

      In addition, after reviewing Judge Roomer's R&R and the relevant material,

the Court is unable to conclude that Judge Roomer's decision regarding the omnibus

discovery motions was clearly erroneous or contrary to the law. See Fed. R. Crim. P.
     Case 1:18-cr-00192-JLS-MJR Document 80 Filed 11/19/20 Page 4 of 4



59(a). Thus, for the reasons stated above and in the R&R, this Court affirms Judge

Roemer's order.


                                    CONCLUSION


      For the reasons stated above and in the R&R, the Court DENIES Al-

Khazraji's motions to suppress and to dismiss the indictment (Dkt. 37, 68). The

Court AFFIRMS Judge Roemer's order as to Defendants' discovery demands.

      The parties shall appear before this Court on November 24, 2020, at 1:00

p.m. for a status conference to set a trial date.

SO ORDERED.


Dated:       November 19, 2020
             Buffalo, New York
                                                    /

                                              I^
                                            JOHNX^INATRA,jr.             _
                                            UNI'^t)STATES DISTRICT JUDGE
